     Case 2:18-cv-01851-WBS-KJN Document 117 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRICE SIMMS HOLDINGS, LLC, et al.,              No. 2:18-cv-1851-WBS-KJN
12                      Plaintiffs,                   ORDER AFTER TELEPHONIC
                                                      CONFERENCE
13           v.
                                                      (ECF Nos. 109-115.)
14    CANDLE3, LLC., et al.,
15                      Defendants.
16

17          On December 13, 2019, plaintiffs/counter-defendants PriceSimms Holdings, et al., filed a

18   motion to compel discovery responses from defendant/counter-claimant Candle3, and set it for a

19   January 16, 2020 hearing before the undersigned. (ECF No. 97.) Therein, PriceSimms contended

20   Candle3 had not responded to a number of discovery requests. (Id.) However, a few weeks prior,

21   Counsel for Candle3 moved to withdraw, and so the undersigned concluded that resolution of the

22   motion should be delayed until after Candle3’s representation was sorted. (ECF No. 103.)

23          In February of 2020, the district judge permitted Candle3’s counsel to withdraw on the

24   understanding that Attorney Erin Jensen would be filing a pro hac vice application and

25   substituting his appearance. (ECF Nos. 107, 109.) However, no counsel entered, and so Candle3

26   has been without representation since February—which has left it unable to “file any pleadings,

27   make or oppose any motions, or present any evidence to contest liability.” See Caveman Foods,

28   LLC v. Ann Payne’s Caveman Foods, LLC, 2015 WL 6736801, at *2 (E.D. Cal. Nov. 4, 2015).
                                                      1
     Case 2:18-cv-01851-WBS-KJN Document 117 Filed 06/11/20 Page 2 of 2

 1               Because PriceSimms’s motion to compel had not been resolved, the undersigned ordered

 2   the parties to file status updates with the court. (ECF No. 111.) PriceSimms responded, noting

 3   that the discovery they are seeking is still outstanding. (ECF No. 112.) PriceSimms requested a

 4   telephonic hearing at the court’s earliest convenience in order to move the issue forward. (Id.)

 5   The court’s order was mailed directly to Candle3’s Colorado address, but returned as

 6   undeliverable. After that occurred, the court ordered a telephonic status conference be held, and

 7   directed the clerk of the court to serve Candle3 at both of its registered addresses (in Colorado

 8   and Irvine, California). (See ECF Nos 114, 115.)

 9               On June 10, 2020, the court held a telephonic status conference to discuss these matters.

10   Counsel for PriceSimms appeared, and Mr. Jensen appeared. (ECF No. 116.) Mr. Jensen

11   confirmed that he is not and will not be representing Candle3, and the court excused him from the

12   proceedings. Thereafter, the court queried PriceSimms how it intended to proceed with the case.

13   PriceSimms stated it intended to move for an entry of default on its claims against Candle3, and

14   move for Candle3’s counterclaims to be dismissed for failure to prosecute. The court instructed

15   PriceSimms to file its motion within two weeks, and informed counsel that this forthcoming

16   motion should be served on Candle3 at both the Colorado and Irvine addresses (2222 Martin St

17   #214, Irvine, CA 92612, and 4060 S. Kalamath St., Englewood, CO 80110).

18               Accordingly, it is hereby ORDERED that:

19                  1. Within two weeks of this order, PriceSimms shall file its motion regarding both its

20                      claims and Candle3’s counterclaims, and shall notice the motion for a hearing
21                      pursuant to Local Rule 230. The motion shall be served on Candle3 at both of its

22                      addresses, as detailed above; and

23                  2. The Clerk of the Court shall serve this order on Candle3 at both of its addresses.

24   Dated: June 10, 2020

25

26
27
     pric.1851
28
                                                            2
